Citation Nr: 0016642	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-41 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
secondary to service connected left knee disorder.  

2.  Entitlement to an increased (compensable) rating for the 
postoperative residuals of a fractured nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his wife



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue of an increased rating for the postoperative 
residuals of a nasal fracture will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

The claim for service connection for a low back disorder 
secondary to his service-connected left knee disorder is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder as secondary to a service-connected left knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question which must be determined is whether 
the veteran's claim is well grounded.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

A VA examination was conducted in October 1991.  The 
veteran's complaints included weakness and giving away of the 
left knee.  The examination showed that the veteran wore a 
left knee brace. There was tenderness in the post-patellar 
region. There was some to and fro motion and medial 
deviation. At that time, the diagnoses included 
osteochondritis of the left knee, arthritis of the 
lumbosacral spine, and rule out intervertebral disc syndrome, 
lumbosacral spine.  The examiner stated that whether the left 
knee injury contributed to the back disorder the examiner was 
unable to make a determination at this time. 

Subsequently the veteran continued to receive treatment at a 
VA facility for various orthopedic complaints, including his 
knees and back.

The veteran and his wife provided testimony at an October 
1997 hearing at the RO.  His wife testified that the veteran 
walked with a left leg limp and this aggravated his back. 

The veteran was seen at a VA outpatient clinic in October 
1997 for low back pain.  At that time the veteran stated that 
he was walking off balance to favor his left knee.

To summarize, the October 1991 VA examination showed the 
presence of disabilities involving the left knee and low 
back.  The examiner indicated that at that time he was unable 
to determine whether the left knee contributed to the back 
disorder.  The Board finds that this statement tends to show 
that there may be a relationship between the left knee and 
low back disorders.  Moreover, since the 1991 VA examination, 
it has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that "When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Under these circumstances, the Board finds that the veteran 
has submitted a plausible claim for secondary service 
connection for a low back disorder.  As such, the claim is 
well grounded.  


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
obtaining all private and governmental records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A claim that a condition has become more severe is well-
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The October 1991 VA examination showed the presence of 
disabilities involving the left knee and low back.  However, 
the examiner indicated that at that time he was unable to 
determine whether the left knee contributed to the back 
disorder.  As such, the Board is of the opinion that a 
current specialized examination would be of assistance in 
rendering a decision regarding this issue.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The residuals of the nose fracture is rated as noncompensable 
under 38 C.F.R. § 4.97, Diagnostic Code 6502 (septum, nasal, 
deviation of).  Diagnostic Code 6502, provides a 10 percent 
rating where residuals of trauma produce marked interference 
with the breathing space.  A zero percent rating is granted 
for residuals of trauma with only slight symptoms.  38 C.F.R. 
Part 4, Diagnostic Code 6502 (1995). 

During the appeal process, the Schedule for Rating 
disabilities as it pertains to the respiratory system was 
updated and changed, including a revision of 38 C.F.R. Part 
4, Diagnostic Code 6502, effective in October 1996.  Now, 
Diagnostic Code 6502 contemplates a 10 percent rating for a 
traumatic deviation of the nasal septum with fifty percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The Board points out that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version most favorable to the claimant 
will apply. Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
The record does not demonstrate that the veteran has been 
informed of the revised rating criteria.

Following the July 1997 VA examination, the examiner 
indicated that pulmonary function tests should be considered 
to establish the precise degree of obstruction caused by the 
nasal defect.  This test was not performed.  The Board finds 
that such a recommendation should be followed.  See Green v 
Derwinski, 1 Vet. App. 121 (1991).  

In view of the forgoing, the case is remanded for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining 
treatment for his back disability since 
service which have not already been 
associated with the claims file and 
current treatment for the disabilities in 
issue.  He should be asked if he is also 
claiming service connection for a low 
back disorder on a direct basis.

2.  The RO should request the VA medical 
facility in Ft. Myers to furnish copies 
of any additional treatment records 
covering the period from October 1997 to 
the present.

3.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature and severity of the 
postoperative residuals, fractured nose.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner for review in conjunction with 
the examination.  All testing deemed 
necessary, should be performed.  If the 
examiner indicates that pulmonary test 
studies should be performed, they should 
be accomplished. (please see VA 
examination report dated in July 1997).  
It is requested that the examiner 
indicate the degree of nasal obstruction.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the service connected 
left knee disorder, and the etiology of 
any low back disorder.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be undertaken as indicated by the 
examiner.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as whether it is as 
likely as not that any disability 
diagnosed regarding the low back is 
causally related to or aggravated by the 
service-connected bilateral knee 
disability.  See Allen, supra.  The 
examiner should provide a rationale for 
all conclusions reached, as such 
information is essential to the Board's 
determination. 

5.  The RO is requested to readjudicate 
the issues in appellate status, to 
include consideration of the Allen case 
and the old revised rating criteria for 
Diagnostic Code 6502 and service 
connection for a low back disorder on a 
direct basis if indicated by the veteran.

If any benefits sought on appeal remain denied, the veteran 
and representative should be furnished a supplemental 
statement of the case, to include the revised rating criteria 
for Diagnostic Code 6502 and the law and regulations regarding 
service connection on a direct basis if appropriate, and given 
the opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 
 

